Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered July 10, 2002, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s pro se motion at sentencing to withdraw his plea. The defendant’s vague and conclusory allegations of, inter alia, coercion and dissatisfaction with counsel were unsupported by the record (see People v Carter, 304 AD2d 771 [2003]; People v Agola, 291 AD2d 408 [2002]; People v Rodriguez, 270 AD2d 434 [2000]). Moreover, the defendant received the effective assistance of counsel (see People v LaFurno, 8 AD3d 498, 499 [2004]; People v Weekes, 289 AD2d 599 [2001]; People v Walker, 207 AD2d 422 [1994]; People v Ladelokun, 192 AD2d 723, 724 [1993]; People v Hayes, 186 AD2d 268 [1992]). Furthermore, contrary to the defendant’s contention, the allocution as to the written waiver of appeal was sufficient (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Muniz, 91 NY2d 570, 575 [1998]; People v Seaberg, 74 NY2d 1, 11 [1989]). Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.